Citation Nr: 0123615	
Decision Date: 09/28/01    Archive Date: 10/02/01

DOCKET NO.  96-18 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
residuals of a shrapnel wound of the left back, scapular and 
axillary region, with injury to Muscle Group (MG) II (Minor).

2.  Entitlement to an evaluation in excess of 10 percent for 
residuals of a shrapnel wound of the left abdomen with injury 
to MG XIX.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had recognized military service from September 
1944 to June 1946.

The veteran brought a timely appeal to the United States 
Court of Veterans Appeals for Veterans Claims (Court) from a 
May 15, 2000 decision of the Board of Veterans' Appeals 
(Board) that denied entitlement to ratings in excess of 20 
percent and 10 percent, respectively, for the MG II and XIX 
wound residuals.  

The Court in March 2001 vacated the May 15, 2000 Board 
decision and remanded the case to the Board for another 
decision, taking into consideration matters raised in its 
order.  The veteran's representative in September 2001 
responded to the Board letter of May 2001 that offered the 
appellant an opportunity to submit additional evidence and 
argument in support of the appeal.

The Board in its May 15, 2000 decision noted the appellant 
had not as yet filed an appeal of an October 1999 RO rating 
decision that had granted a June 1995 effective date for 
service connection for post-traumatic osteoarthritis of the 
left shoulder and a 20 percent disability rating.  The record 
does not show that an appeal was completed on either the 
initial rating or the effective date.  Therefore, neither 
issue is properly before the Board at this time.  


FINDINGS OF FACT

1.  Residuals of a shrapnel wound of the left back in the 
scapular region and left axillary region with injury to MG II 
are currently manifested by no more than a moderately severe 
muscle injury; there is well healed scarring with no retained 
metallic foreign bodies, incoordination or excess 
fatigability.

2.  Residuals of a shrapnel wound of the left abdomen with 
injury to MG XIX are currently manifested by no more than a 
moderate muscle injury with a well healed scar, and no post-
traumatic functional impairment.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
residuals of a shrapnel wound of the left back in the 
scapular region and left axillary region with injury to MG II 
(Minor) have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 4.1, 4.7, 4.55, 4.56, 4.73, 
Diagnostic Code 5302 in effect prior to July 3, 1997 and as 
amended, 62 Fed. Reg. 30239 et seq. (June 3, 1997) (effective 
July 3, 1997); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3,159 and 
3.326(a)).

2.  The criteria for a rating in excess of 10 percent for 
residuals of a shrapnel wound of the left abdomen with injury 
to Muscle Group XIX have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.1, 4.7, 4.56, 
4.73, Diagnostic Code 5319 (in effect prior to July 3, 1997 
and as amended, 62 Fed. Reg. 30239 et seq. (June 3, 1997) 
(effective July 3, 1997); 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3,159 and 
3.326(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual background

The veteran's initial VA medical examination in December 1967 
showed he had a wound scar of the left abdomen at the costal 
margin from shrapnel.  The scar measured 2 x 1/2 inch and was 
described as nondepressed, nonpainful and adherent.  The 
examiner also reported muscle injury involving the abdominal 
muscles, MG XIX.  

A scar at the spine of the left scapular measured 1 x 1/4 inch 
and was described as nondepressed, nonadherent and 
nonpainful, with no muscle injury.  A 11/4 x 3/4 inch scar on the 
left back 1/2  inch behind the left posterior axillary line was 
also described as nonadherent, nondepressed and nonpainful.  
The examiner reported a muscle injury involving the 
latissimus dorsi muscle.  The examiner reported a 2 x 3/4 inch 
scar of the left axilla was nondepressed, nonadherent and 
nonpainful.  The diagnoses included residual of a shrapnel 
wound of the left abdomen, scar, healed, muscle injury, mild, 
involving MG XIX; residual of a shrapnel wound of the left 
scapular region, scar, healed, non-disabling; residual of a 
shrapnel wound of the left back, scar, healed muscle injury, 
involving the latissimus dorsi muscle and residual of a 
shrapnel wound of the left axilla, scar, healed, 
nondisabling.

The RO in June 1968 granted service connection for residuals 
of a shrapnel wound of the left back, scapular and axillary 
region, with injury to MG II and residuals of a shrapnel 
wound of the left abdomen with injury to MG XIX.  The RO 
assigned 20 percent and 10 percent evaluations under 
Diagnostic Codes 5302 and 5319, respectively.  The Board in 
May 1969 affirmed the initial ratings and in October 1970 the 
Board affirmed a subsequent RO rating decision that continued 
both ratings.  

A VA examiner's diagnoses in June 1974 included four scars, 
left chest over scapular and axillary areas, with limitation 
of motion of the left shoulder and injury to MGs II and XXI.  
The examiner also reported scar of the left upper quadrant of 
the abdomen with injury to MG XIX.  The examination report 
shows that the veteran was identified as being right-handed.  
The RO in July 1974 granted service connection for residuals 
of a shrapnel wound with injury to MG XXI and assigned a 
noncompensable (0 percent) rating under Diagnostic Code 5321.  
The Board in August 1976 affirmed the initial rating for MG 
XXI and the previously assigned ratings for MGs II and XIX.  


The veteran filed a claim for increase in 1990 but he did not 
respond to the RO requests for supporting evidence in 
December 1990 and February 1991.  He was next heard from in 
June 1995 seeking a rating increase and in the letter he did 
not identify any current treatment.  The RO sent him the VA 
forms he requested and scheduled an examination for MGs II, 
XIX and XXI.  He stated in an August 1995 letter to VA that 
he was now seeking a private consultation or treatment and he 
asked for a copy of the report of a recent VA examination. 

The appellant provided a June 1995 letter from PNL, MD, who 
stated that he had examined and treated the appellant "on 
numerous occasions" and that he complained of productive 
pain from residuals of a shrapnel wound to the left back in 
the scapular region and left axillary region, continuous, 
recurrent pain of the left abdomen, and weakness in the left 
upper extremity.  Dr. PNL stated that the appellant had 
recurrent swelling over the residual shrapnel wound to the 
left back in the scapular region and swelling of the left 
axillary region with redness of MG II.  He added that 
productive pain of the part affected was possible.  As to the 
appellant's abdomen, the physician stated that he found deep, 
productive pain of the part affected and that the appellant's 
suffering was moderate impairment of the muscles of the 
abdominal wall or severe impairment.  The diagnoses were 
residuals of fragmentation wounds of the left back, scapula 
and axillary regions involving MG II with limitation of 
motion of part affected and residuals of a shell fragment 
wound of the left abdomen involving MGII with severe 
impairment.  Dr. PNL advised the veteran to seek further 
orthopedic and X-ray examination and treatment.

On a VA examination in August 1995 the veteran complained of 
pain in the left shoulder and abdomen, chronic backache, and 
epigastric pain.  The VA examiner stated that there was 
slight tissue loss on the left upper extremity as shown by 
the left mid arm circumference of 27 centimeters (cm) and the 
right arm circumference of 28 cm.  The left mid forearm was 
23 cm and the right mid forearm was 24 cm.  The VA examiner 
stated that there was an injury to MGs II, XIX, and XXI.  X-
ray of the left scapula was reported as showing no retained 
metallic foreign bodies and as negative for fracture.  

The examiner reported scars on the left scapular area, about 
1 and 2 cms long.  There was also a healed scar on the left 
anterior axillary fold, in the area of the tenth intercostal 
space that was about 3 x 4 cms in diameter, nontender and 
nonadherent.  The examiner found a healed scar in the left 
upper abdomen, which was about 2 to 3 cms in diameter and was 
nontender, nonadherent, and nondepressed.

The VA examiner stated that the left upper hand grip had fair 
strength, whereas the right hand grip had good strength.  
There was complaint of pain in forward elevation of the left 
shoulder and on abduction.  Range of motion was 0 to 
120 degrees in the left arm and 0 to 150 degrees in the right 
arm.  There was no evidence of muscle hernia.  The diagnoses 
were healed scars of the back in the scapular region and left 
axillary region with injury to MGs XXI and II with limitation 
of motion of the shoulder joint and healed scar of the left 
abdomen with injury to MG XIX.

The veteran mentioned MG XXI in letters to VA in November 
1995 and December 1995.  In December 1995 the RO did not 
decide or defer the rating for MG XXI.  It was not mentioned 
in the January 1996 notice letter, the veteran's notice of 
disagreement or the February 1996 statement of the case.  The 
veteran did refer to MG XXI in his March 1996 substantive 
appeal.  However, his correspondence did not refer to 
outstanding private treatment records.  The RO issued a 
rating decision in June 1996 denying entitlement to an 
increased (compensable) rating for residuals of injury to MG 
XXI. 

In another report Dr. PNL stated that the veteran had been 
seen in August 1996 for complaints of continuous, severe, and 
recurrent pain to MGs II and XIX.  He stated that the 
appellant had complained of weakness in the left upper 
extremity due to productive pain.  The physician reported the 
function of the MG II verbatim from the rating criteria and 
stated that it was "severe" for the minor extremity.  He 
stated that the left abdomen displayed moderate loss of 
normal muscle substance or firm resistance.  He stated that 
tests of strength and endurance of muscle groups involved 
confirmed moderately severe muscle loss with extensive 
scarring damage and severe impairment.  

The diagnoses were residuals of a gunshot wound of the left 
back with degenerative osteoarthritis of the shoulders 
secondary to old wound residuals and residuals of a shell 
fragment wound of the left abdomen with extensive scarring 
damage to MG XIX, severe impairment.  Dr. PNL said the 
veteran was advised to seek further orthopedic and neurologic 
examination and treatment.

The October 1996 supplemental statement of the case did not 
mention any rating decision regarding MG XXI.  Nor did the 
veteran mention the disability in his correspondence with VA 
early in 1997.  In the July 1997 remand, the Board asked that 
VA examine the appellant to determine the nature and extent 
of the severity of the service-connected residuals of 
shrapnel wounds with injury to MGs II and XIX.  He was also 
asked to authorize the release of medical information.  The 
Board remand noted that he apparently had not received notice 
of the June 1996 RO rating decision regarding MG XXI.  The 
record shows that the veteran did not respond to the August 
1997 RO request to authorize the release of medical 
information. 

On the October 1997 VA examination the veteran reported left 
shoulder pain.  The examiner stated that he had reviewed the 
claims file and that, objectively, he had limitation of 
motion of the left shoulder and did not want to abduct the 
shoulder.  The examiner stated that the area was negative for 
neurologic deficit and negative for atrophy of the deltoid or 
shoulder muscle.  The examiner reported scars on the anterior 
chest on the left side, on the posterior back near the 
scapular region, 2 cm, and shrapnel wound on the abdomen.  
The examiner stated there was no atrophy of muscle groups and 
that MG II was penetrated.  The examiner stated there was a 
2-cm scar on the left posterior back and a scar on the 
anterior chest.  There were no adhesions, damage to tendons 
or damage to bones, joints, and nerves.  The examiner 
characterized the appellant's strength was "weak."  There 
was evidence of pain on the left shoulder, particularly on 
abduction and flexion.  There was no evidence of muscle 
hernia. The chest X-ray was read as negative for metallic 
foreign bodies.  The diagnoses were shrapnel wound residuals, 
posterior back near the scapular and axillary region and 
shrapnel wound, abdomen.  

The examiner stated that the appellant claimed to have pain 
when performing range of motion but that his reaction seemed 
to be exaggerated.  The examiner thought that the limitation 
of motion of the left shoulder was due to prolonged disuse of 
the joint, which resulted in stiffness, and that there was 
also the onset of degenerative osteoarthritis.  The examiner 
felt that the osteoarthritis was not post-traumatic.  In a 
March 1998 addendum to this report the examiner stated that 
the appellant's service-connected disabilities did not cause 
weakened movement, excess fatigability, or incoordination.

The supplemental statement of the case VA issued in April 
1998 noted the appellant had not responded to the August 1997 
development letter.  In an April 1998 letter EUG, MD, stated 
that he had examined the appellant at that time.  He stated 
that he had reported continuous, severe, recurrent pain of 
the left back and left abdomen.  The report contained a 
recitation of diagnostic criteria for MGs II and XIX.  The 
examiner reported severe pain in describing the MG II and MG 
XIX examinations.  The examiner used the adjectival term 
"severe" at the conclusion of the report of his examination 
of MGs II and XIX.  For MG XXI the examiner listed the 
muscles represented in the group and reported "Thoracic 
muscle group, Moderately, severe."  No specific clinical 
findings were reported in the letter.  The diagnoses were 
residual shrapnel wound, left back and left axillary region 
with injury to MG II; residual of shrapnel wound, left 
abdomen with injury to MG XIX, and residual of shrapnel wound 
with injury to MG XXI.  The examiner advised the appellant to 
seek orthopedic and neurologic examinations, X-ray 
examination and treatment.

In April 1998 the RO issued notice of the rating that denied 
an increase for MG XXI.  The RO enclosed a copy of the 
decision and a notice of appeal rights.  The RO in June 1998 
wrote to the veteran and asked him to submit evidence of 
additional medical treatment that Dr. EUG had suggested.  His 
July 1998 statement in support of his claim was accepted as a 
notice of disagreement with the June 1996 denial of a rating 
increase for MG XXI.  In a separate letter in July 1998 he 
specifically referred to the June 1996 rating and indicated 
there were no additional records.  

The RO late in July 1998 issued a statement of the case that 
addressed the claim for increase for MG XXI.  A VA Form 9 was 
enclosed.  The correspondence was also sent to the 
representative.  A VA letter in August 1998 advised the 
appellant that he would be examined for the MG XXI wound 
residuals.  He was asked to identify pertinent treatment 
since the last examination in 1995.  

The Board remand in September 1998 sought additional 
development of issues that were previously on appeal but as 
yet unresolved.  The Board asked that the veteran identify 
additional records of pertinent medical treatment and that he 
receive an orthopedic examination.  The RO letter in 
September 1998 asking for medical records included forms for 
the veteran to authorize the release of medical information.  
A copy of the correspondence was sent to his representative.

VA examined the appellant in September 1998.  Regarding 
scars, the examiner noted that the three scars from shrapnel 
in the left back, left axillary region, and left anterior 
chest.  The examiner found that the scars were negative for 
tenderness; adherence; ulceration or breakdown of skin; 
elevation or depression; underlying tissue loss; 
disfigurement; and limitation of function.  The texture of 
each scar was reported as smooth.  The diagnosis was healed 
scars, residuals of shrapnel wounds with injury to Muscle 
Group XXI.

On the respiratory examination the appellant denied having 
productive cough, sputum, hemoptysis, and/or anorexia.  He 
reported dyspnea upon walking a half-kilometer and shortness 
of breath two to five times per month.  He stated that the 
last time he had a period of incapacitation was in January 
1998 because of a cough, when he was confined overnight in a 
local hospital.  The examiner stated that the appellant was 
comfortable and not in cardiorespiratory distress.  The 
appellant had symmetrical chest expansion with no retractions 
and clear breath sounds.  A pulmonary function test revealed 
normal findings.  Chest x-rays revealed no metallic foreign 
bodies.  


The examiner stated that a bilateral chronic basal bronchitis 
with underlying basal pneumonitis and moderate pleural 
thickening had been unchanged since October 1997.  A 
pulmonary function test was interpreted as normal.  The 
diagnosis entered was history of shrapnel wound with injury 
to MG XXI with no traumatic residuals seen in the muscles of 
respiration.  

Another VA examiner reported there was no evidence of 
peripheral neuropathy in the left upper extremity.  The VA 
examiner of muscles in September 1998 noted the appellant 
reported left shoulder pain, which radiated to the left neck 
and left anterior chest with limitation of motion of the left 
shoulder.  The examiner stated that the appellant had mild to 
moderate functional impairment with inability to lift the 
left arm or left shoulder during flare-ups or lie down on the 
affected side during flare-ups.  The examiner reported that 
muscle strength was 5/5 in both the right and left upper 
extremities and that the service-connected area was negative 
for muscle herniation.  The examiner stated that ranges of 
motion of the left arm could not be reported because the 
appellant refused to cooperate due to pain.  The diagnosis 
was shrapnel wound with injury to MG XXI, no residual.

In a February 1999 addendum, the VA examiner stated that the 
appellant's service-connected residuals of the shrapnel wound 
of the left abdomen involving MG XIX did not cause weakened 
movement, excess fatigability, or incoordination.  The 
examiner stated that the severity of the "alleged" 
residuals of the left back injury could not be objectively 
quantified at the time of the VA examination because of the 
appellant's refusal to cooperate performing range of motion 
of the shoulders, particularly, the left.  The examiner 
recorded that on a prior determination in October 1997, the 
appellant's reaction when performing range of motion of the 
left upper extremity had been described as "exaggerated."

The examiner stated that although the appellant claimed to 
have severe pain over the left shoulder, there was no atrophy 
present of the deltoids or shoulder muscles nor were there 
any neurologic deficits.  The examiner determined that the 
appellant's left back showed no traumatic residuals such as 
metallic foreign bodies, fracture or post-traumatic 
arthritis.  

In April 1999 VA issued a supplemental statement of the case 
to the appellant and his representative that in part covered 
the claim for increase for injury of MG XXI.  In the cover 
letter, the veteran was advised that a substantive appeal had 
not been received, and that he had not requested an extension 
of time to file it.  

VA examined the appellant in April 1999.  The examiner noted 
that the appellant had three scars: one on the left scapular 
area, one on the abdomen, and one on the chest, all of which 
were nontender.  The scars were negative for adherence; 
ulceration or breakdown of skin; inflammation, edema, keloid 
formation or limitation of function.  The examiner stated 
that the extent of underlying tissue loss was minimal, and 
that the scar on the chest was depressed with slight 
disfigurement.  The scars were noted to be hypopigmented.  
The diagnosis was residuals of shell fragment wounds of the 
left back, MG II, left abdomen, MG XIX and post-traumatic 
arthritis of the left shoulder.

A separate VA examination of the muscles in April 1999 found 
the veteran reporting pain over the left shoulder with 
limitation of motion, and that pain was aggravated by cold 
weather.  The examiner stated that pain occurred severely if 
the shoulder was moved beyond 45 degrees of flexion and 
abduction, and that the appellant had difficulty performing 
activities that involved overhead motions.  He stated that 
the muscle groups involved were II and XIX.  The examiner 
stated that the appellant had post-traumatic arthritis of the 
left shoulder.  His muscle strength was reported to be 
"good" at 4/5.  There was no muscle herniation.  

The examiner stated that pain was the major functional impact 
that limited the range of motion of the left shoulder.  As 
for muscle function, the examiner said there was good 
strength in the left shoulder group, but that the left 
shoulder could not move through functional range of motion 
due to pain over the left shoulder joint due to arthritis.  
The diagnosis was post-traumatic arthritis of the left 
shoulder and residuals of shrapnel wounds to MGs II and XIX. 



The examiner opined that the left abdomen injury had no 
functional effect on the veteran, and that the left back 
injury to the scapula had an indirect contribution to the 
left shoulder arthritis.  The examiner opined further that 
the veteran had difficulty moving the left shoulder beyond 45 
degrees of flexion and abduction, and that the left shoulder 
disability was the only disability caused by the shrapnel 
injury.  In a September 1999 addendum, the VA examiner stated 
that the injury to the scapula or back had caused a disabling 
effect with regard to performing average employment but noted 
that the abdomen injury had no such effect.

The RO in October 1999 issued a rating decision that granted 
service connection for post-traumatic osteoarthritis of the 
left shoulder and assigned an independent 20 percent rating 
under Diagnostic Codes 5010-5201.  A supplemental statement 
of the case issued in November 1999 advised the veteran of 
the continuation of the ratings for MG II and XIX.  The 
document noted that the veteran had not responded to a 
request for medical information issued after the most recent 
Board remand.  The veteran responded to these documents in a 
November 1999 written statement that did not refer to the 
reported failure to respond to a RO request for information.  


Criteria

Disability evaluations are based on the comparison of 
clinical findings to the relevant schedular criteria.  
38 U.S.C.A. § 1155.

The rating schedule is primarily a guide in the evaluation of 
disability resulting from all types of diseases and injuries 
encountered as a result of or incident to military service.  
The percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1


Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Both the use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation, and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  
38 C.F.R. § 4.14.

Although a review of the recorded history of a disability is 
necessary in order to make an accurate evaluation, see 38 
C.F.R. §§ 4.2, 4.41, the regulations do not give past medical 
reports precedence over current findings where such current 
findings are adequate and relevant to the rating issue.  See 
Powell v. West, 13 Vet. App. 31 (1999), Francisco v. Brown, 7 
Vet. App. 55 (1994).

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  

A little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40.

As regards the joints the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: 

(a) Less movement than normal (due to ankylosis, limitation 
or blocking, adhesions, tendon-tie-up, contracted scars, 
etc.).  

(b) More movement than normal (from flail joint, resections, 
nonunion of fracture, relaxation of ligaments, etc.). 

(c) Weakened movement (due to muscle injury, disease or 
injury of peripheral nerves, divided or lengthened tendons, 
etc.). 

(d) Excess fatigability. 

(e) Incoordination, impaired ability to execute skilled 
movements smoothly. 

(f) Pain on movement, swelling, deformity or atrophy of 
disuse.  Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  For the purpose of rating disability 
from arthritis, the shoulder, elbow, wrist, hip, knee, and 
ankle are considered major joints; multiple involvements of 
the interphalangeal, metacarpal and carpal joints of the 
upper extremities, the interphalangeal, metatarsal and tarsal 
joints of the lower extremities, the cervical vertebrae, the 
dorsal vertebrae, and the lumbar vertebrae, are considered 
groups of minor joints, ratable on a parity with major 
joints. The lumbosacral articulation and both sacroiliac 
joints are considered to be a group of minor joints, ratable 
on disturbance of lumbar spine functions.  38 C.F.R. § 4.45.



With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  Sciatic neuritis is not 
uncommonly caused by arthritis of the spine. 

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  Crepitation either in the soft tissues 
such as the tendons or ligaments, or crepitation within the 
joint structures should be noted carefully as points of 
contact which are diseased.  Flexion elicits such 
manifestations.  

The joints involved should be tested for pain on both active 
and passive motion, in weight bearing and nonweight-bearing 
and, if possible, with the range of the opposite undamaged 
joint.  38 C.F.R. § 4.59.

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the 
Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve on the basis of 
the criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities.  The governing norm in these 
exceptional cases is: A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  
38 C.F.R. § 3.321(b)(1).

Principles of combined ratings for muscle injuries: (a) 	A 
muscle injury rating will not be combined with a peripheral 
nerve paralysis rating of the same body part, unless the 
injuries affect entirely different functions.  (b)	 For rating 
purposes, the skeletal muscles of the body are divided into 
23 muscle groups in 5 anatomical regions: 6 muscle groups for 
the shoulder girdle and arm (diagnostic codes 5301 through 
5306); 3 muscle groups for the forearm and hand (diagnostic 
codes 5307 through 5309); 3 muscle groups for the foot and 
leg (diagnostic codes 5310 through 5312); 6 muscle groups for 
the pelvic girdle and thigh (diagnostic codes 5313 through 
5318); and 5 muscle groups for the torso and neck (diagnostic 
codes 5319 through 5323).  (c) 	There will be no rating 
assigned for muscle groups which act upon an ankylosed joint, 
with the following exceptions: 

(1) 	In the case of an ankylosed knee, if muscle group XIII is 
disabled, it will be rated, but at the next lower level than 
that which would otherwise be assigned.  

(2) 	In the case of an ankylosed shoulder, if muscle groups I 
and II are severely disabled, the evaluation of the shoulder 
joint under diagnostic code 5200 will be elevated to the 
level for unfavorable ankylosis, if not already assigned, but 
the muscle groups themselves will not be rated.  (d) 	The 
combined evaluation of muscle groups acting upon a single 
unankylosed joint must be lower than the evaluation for 
unfavorable ankylosis of that joint, except in the case of 
muscle groups I and II acting upon the shoulder.  (e) 	For 
compensable muscle group injuries which are in the same 
anatomical region but do not act on the same joint, the 
evaluation for the most severely injured muscle group will be 
increased by one level and used as the combined evaluation 
for the affected muscle groups.  (f) 	For muscle group 
injuries in different anatomical regions which do not act 
upon ankylosed joints, each muscle group injury shall be 
separately rated and the ratings combined under the 
provisions of Sec. 4.25.  38 C.F.R. § 4.55 (2000).

Evaluation of muscle disabilities: (a) 	An open comminuted 
fracture with muscle or tendon damage will be rated as a 
severe injury of the muscle group involved unless, for 
locations such as in the wrist or over the tibia, evidence 
establishes that the muscle damage is minimal.  

(b) 	A through-and-through injury with muscle damage shall be 
evaluated as no less than a moderate injury for each group of 
muscles damaged.  

(c) For VA rating purposes, the cardinal signs and symptoms 
of muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.  

	Under diagnostic codes 5301 through 5323, disabilities 
resulting from muscle injuries shall be classified as slight, 
moderate, moderately severe or severe as follows: (1) Slight 
disability of muscles: (i) 	Type of injury.  Simple wound of 
muscle without debridement or infection. (ii) 	History and 
complaint.  Service department record of superficial wound 
with brief treatment and return to duty. Healing with good 
functional results.  No cardinal signs or symptoms of muscle 
disability as defined in paragraph (c) of this section. (iii) 
	Objective findings. Minimal scar.  No evidence of fascial 
defect, atrophy, or impaired tonus.  No impairment of 
function or metallic fragments retained in muscle tissue.  

(2) Moderate disability of muscles: (i) 	Type of injury. 
Through and through or deep penetrating wound of short track 
from a single bullet, small shell or shrapnel fragment, 
without explosive effect of high velocity missile, residuals 
of debridement, or prolonged infection.  (ii) 	History and 
complaint.  Service department record or other evidence of 
in-service treatment for the wound.  Record of consistent 
complaint of one or more of the cardinal signs and symptoms 
of muscle disability as defined in paragraph (c) of this 
section, particularly lowered threshold of fatigue after 
average use, affecting the particular functions controlled by 
the injured muscles.  (iii) 	Objective findings. Entrance and 
(if present) exit scars, small or linear, indicating short 
track of missile through muscle tissue.  Some loss of deep 
fascia or muscle substance or impairment of muscle tonus and 
loss of power or lowered threshold of fatigue when compared 
to the sound side.  

(3) Moderately severe disability of muscles: 

(i) 	Type of injury. Through and through or deep penetrating 
wound by small high velocity missile or large low-velocity 
missile, with debridement, prolonged infection, or sloughing 
of soft parts, and intermuscular scarring.  

(ii) 	History and complaint.  Service department record or 
other evidence showing hospitalization for a prolonged period 
for treatment of wound.  Record of consistent complaint of 
cardinal signs and symptoms of muscle disability as defined 
in paragraph (c) of this section and, if present, evidence of 
inability to keep up with work requirements.  

(iii) 	Objective findings.  Entrance and (if present) exit 
scars indicating track of missile through one or more muscle 
groups.  Indications on palpation of loss of deep fascia, 
muscle substance, or normal firm resistance of muscles 
compared with sound side.  Tests of strength and endurance 
compared with sound side demonstrate positive evidence of 
impairment.  

(4) Severe disability of muscles: 

(i) 	Type of injury.  Through and through or deep penetrating 
wound due to high-velocity missile, or large or multiple low 
velocity missiles, or with shattering bone fracture or open 
comminuted fracture with extensive debridement, prolonged 
infection, or sloughing of soft parts, intermuscular binding 
and scarring.  

(ii) 	History and complaint.  Service department record or 
other evidence showing hospitalization for a prolonged period 
for treatment of wound.  Record of consistent complaint of 
cardinal signs and symptoms of muscle disability as defined 
in paragraph (c) of this section, worse than those shown for 
moderately severe muscle injuries, and, if present, evidence 
of inability to keep up with work requirements.  

(iii) 	Objective findings.  Ragged, depressed and adherent 
scars indicating wide damage to muscle groups in missile 
track.  Palpation shows loss of deep fascia or muscle 
substance, or soft flabby muscles in wound area.  Muscles 
swell and harden abnormally in contraction.  

Tests of strength, endurance, or coordinated movements 
compared with the corresponding muscles of the uninjured side 
indicate severe impairment of function.  If present, the 
following are also signs of severe muscle disability: (A) 	X-
ray evidence of minute multiple scattered foreign bodies 
indicating intermuscular trauma and explosive effect of the 
missile.  (B)	 Adhesion of scar to one of the long bones, 
scapula, pelvic bones, sacrum or vertebrae, with epithelial 
sealing over the bone rather than true skin covering in an 
area where bone is normally protected by muscle.  (C) 
	Diminished muscle excitability to pulsed electrical current 
in electrodiagnostic tests.  

(D) Visible or measurable atrophy.  (E) Adaptive contraction 
of an opposing group of muscles.  (F) 	Atrophy of muscle 
groups not in the track of the missile, particularly of the 
trapezius and serratus in wounds of the shoulder girdle.  (G) 
	Induration or atrophy of an entire muscle following simple 
piercing by a projectile. 38 C.F.R. § 4.56. 

Group II. Function: Depression of arm from vertical overhead 
to hanging at side (1, 2); downward rotation of scapula (3, 
4); 1 and 2 act with Group III in forward and backward swing 
of arm. Extrinsic muscles of shoulder girdle: (1) Pectoralis 
major II (costosternal); (2) latissimus dorsi and teres major 
(teres major, although technically an intrinsic muscle, is 
included with latissimus dorsi); (3) pectoralis minor; (4) 
rhomboid.  For the nondominant extremity a 30 percent rating 
is provided for severe disability, a 20 percent rating is 
provided for moderately severe disability, a 20 percent 
rating is provided for moderate disability and a 0 percent 
rating is provided for slight disability.  Code 5302.

The rating schedule provides (major/minor) a 40/30 percent 
rating for limitation of motion of the arm  to 25° from side, 
a 30/20 percent rating for limitation of motion midway 
between side and shoulder level and a 20/20 percent rating 
where motion is limited at shoulder level.  Diagnostic Code 
5201. 




Plates I and II provide a standardized description of 
ankylosis and joint motion measurement. The anatomical 
position is considered as 0°, with two major exceptions: (a) 
Shoulder rotation-arm abducted to 90°, elbow flexed to 90° 
with the position of the forearm reflecting the midpoint 0° 
between internal and external rotation of the shoulder; and 
(b) supination and pronation-the arm next to the body, elbow 
flexed to 90°, and the forearm in midposition 0° between 
supination and pronation. Motion of the thumb and fingers 
should be described by appropriate reference to the joints 
(See Plate III) whose movement is limited, with a statement 
as to how near, in centimeters, the tip of the thumb can 
approximate the fingers, or how near the tips of the fingers 
can approximate the median transverse fold of the palm. 
38 C.F.R. § 4.71.

Standardized joint motion of the shoulder: 0 to 180 degrees 
abduction and forward elevation (flexion) and 0 to 90 degrees 
for internal and external rotation.  38 C.F.R. § 4.71, Plate 
I.  

Group XIX. Function: Support and compression of abdominal 
wall and lower thorax; flexion and lateral motions of spine; 
synergists in strong downward movements of arm (1). Muscles 
of the abdominal wall: (1) Rectus abdominis; (2) external 
oblique; (3) internal oblique; (4) transversalis; (5) 
quadratus lumborum. A 50 percent rating is provided for 
severe disability. A 30 percent rating is provided for 
moderately severe disability. A 10 percent rating is provided 
for moderate disability and a 0 percent rating may be 
assigned for slight disability.  38 C.F.R. § 4.73, Diagnostic 
Code 5319 as amended effective July 3, 1997, 62 Fed. Reg. 
30235, June 3, 1997.

Group XXI. Function: Respiration. Muscles of respiration: 
Thoracic muscle group.  Severe or Moderately Severe 20, 
Moderate 10 and slight 0.  Diagnostic Code 5321 as amended 
effective July 3, 1997, 62 Fed. Reg. 30235, June 3, 1997.

General Rating Formula for Restrictive Lung Disease 
(diagnostic codes 6840 through 6845): FEV-1 less than 40 
percent of predicted value, or; the 100 ratio of Forced 
Expiratory Volume in one second to Forced Vital Capacity 
(FEV-1/FVC) less than 40 percent, or; Diffusion Capacity of 
the Lung for Carbon Monoxide by the Single Breath Method 
(DLCO (SB)) less than 40-percent predicted, or; maximum 
exercise capacity less than 15 ml/kg/min oxygen consumption 
(with cardiac or respiratory limitation), or; cor pulmonale 
(right heart failure), or; right ventricular hypertrophy, or; 
pulmonary hypertension (shown by Echo or cardiac 
catheterization), or; episode(s) of acute respiratory 
failure, or; requires outpatient oxygen therapy.

60 FEV-1 of 40- to 55-percent predicted, or; FEV-1/FVC of 40 
to 55 percent, or; DLCO (SB) of 40- to 55-percent predicted, 
or; maximum oxygen consumption of 15 to 20 ml/kg/min (with 
cardiorespiratory limit).

30 FEV-1 of 56- to 70-percent predicted, or; FEV-1/FVC of 56 
to 70 percent, or; DLCO (SB) 56- to 65-percent predicted.

10 FEV-1 of 71- to 80-percent predicted, or; FEV-1/FVC of 71 
to 80 percent, or; DLCO (SB) 66- to 80-percent predicted. Or 
rate primary disorder. Note (1): A 100-percent rating shall 
be assigned for pleurisy with empyema, with or without 
pleurocutaneous fistula, until resolved. Note (2): Following 
episodes of total spontaneous pneumothorax, a rating of 100 
percent shall be assigned as of the date of hospital 
admission and shall continue for three months from the first 
day of the month after hospital discharge. Note (3): Gunshot 
wounds of the pleural cavity with bullet or missile retained 
in lung, pain or discomfort on exertion, or with scattered 
rales or some limitation of excursion of diaphragm or of 
lower chest expansion shall
be rated at least 20-percent disabling. Disabling injuries of 
shoulder girdle muscles (Groups I to IV) shall be separately 
rated and combined with ratings for respiratory involvement. 
Involvement of Muscle Group XXI (DC 5321) however, will not 
be separately rated.  61 Fed. Reg. : 46720-46731 September 5, 
1996 effective October 7, 1996. 

Ankylosis of the scapulohumeral articulation (major/minor). 
Note: The scapula and humerus move as one piece.  
Unfavorable, abduction limited to 25 degrees from side shall 
be rated 50/40 percent.  Intermediate between favorable and 
unfavorable shall be rated 40/30 percent.  Favorable, 
abduction to 60 degrees, can reach mouth and head shall be 
rated 30/20 percent.  Diagnostic Code 5200. 

The rating schedule provides a 10 percent rating for 
superficial scars that are poorly nourished, with repeated 
ulceration or tender and painful on objective demonstration.  
Diagnostic Codes 7803 and 7804.  Note: The 10 percent rating 
will be assigned, when the requirements are met, even though 
the location may be on tip of finger or toe, and the rating 
may exceed the amputation value for the limited involvement.  

Other scars shall be rated on limitation of function of part 
affected.  Diagnostic Code 7805.

Impairment of the clavicle or scapula (major or minor) with 
dislocation or with nonunion and loose movement shall be 
rated 20 percent.  Without loose movement or with malunion, a 
10 percent rating is provided, or rate on impairment of 
function of contiguous joint.  Diagnostic Code 5203.

Arthritis, degenerative (hypertrophic or osteoarthritis): 
Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved (DC 5200 etc.).  When however, the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under diagnostic code 5003. 
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, rate as below: With X-ray evidence of involvement of 
2 or more major joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations, 20 percent.  


With X-ray evidence of involvement of 2 or more major joints 
or 2 or more minor joint groups, 10 percent.  Note (1): The 
20 percent and 10 percent ratings based on X-ray findings, 
above, will not be combined with ratings based on limitation 
of motion.  Note (2): The 20 percent and 10 percent ratings 
based on X-ray findings, above, will not be utilized in 
rating conditions listed under diagnostic codes 5013 to 5024, 
inclusive.  Diagnostic Code 5003.

The following diseases listed under diagnostic codes 5013 
through 5024, respectively, Osteoporosis, with joint 
manifestations; Osteomalacia; Bones, new growths of, benign, 
Osteitis deformans, Gout, Hydrarthrosis, intermittent, 
Bursitis, Synovitis, Myositis, Periostitis, Myositis 
ossificans and Tenosynovitis will be rated on limitation of 
motion of affected parts, as arthritis, degenerative, except 
gout which will be rated under diagnostic code 5002.

Dominant hand. Handedness for the purpose of a dominant 
rating will be determined by the evidence of record, or by 
testing on VA examination. Only one 
hand shall be considered dominant. The injured hand, or the 
most severely injured hand, of an ambidextrous individual 
will be considered the dominant hand for rating purposes. 
38 C.F.R. § 4.69.

In cases of evaluation of musculoskeletal injuries there must 
be adequate consideration of functional impairment including 
impairment from painful motion, weakness, fatigability, and 
incoordination.  See 38 C.F.R. §§ 4.10, 4.40, 4.45 (1999); 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The medical nature of the particular disability to be rated 
under a given diagnostic code determines whether the 
diagnostic code is predicated on loss of range of motion.  
VAOPGCPREC 09-98.  


In cases of functional impairment, evaluations are to be 
based upon lack of usefulness, and medical examiners must 
furnish, in addition to etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, a full description of the 
effects of the disability upon the person's ordinary 
activity.  38 C.F.R. § 4.10.  

The Board must note that 38 C.F.R. § 4.56, which addresses 
evaluations of muscle disabilities, changed effective July 3, 
1997.  When a regulation changes after a claim has been 
filed, but before the appeal process has been completed 
(which would apply here), the version more favorable to the 
claimant will apply.  Karnas v. Derwinski, 1 Vet. App. 308, 
313 (1991).  However, the Board notes that the changes made 
to 38 C.F.R. § 4.56 were not substantive and thus neither is 
more favorable to the appellant's claim.  See Heuer v. Brown, 
7 Vet. App. 379 (1995).

The criteria of 38 C.F.R. § 4.56 are only guidelines for 
evaluating muscle injuries from gunshot wounds or other 
trauma, and the criteria are to be considered with all 
factors in the individual case.  Robertson v. Brown, 5 Vet. 
App. 70 (1993).  

A determination on a claim by the agency of original 
jurisdiction of which the claimant is properly notified is 
final if an appeal is not perfected as prescribed in Rule 302 
(§ 20.302 of this part).  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103.

Substantive Appeal. Except in the case of simultaneously 
contested claims, a Substantive Appeal must be filed within 
60 days from the date that the agency of original 
jurisdiction mails the Statement of the Case to the 
appellant, or within the remainder of the 1-year period from 
the date of mailing of the notification of the determination 
being appealed, whichever period ends later. The date of 
mailing of the Statement of the Case will be presumed to be 
the same as the date of the Statement of the Case and the 
date of mailing the letter of notification of the 
determination will be presumed to be the same as the date of 
that letter for purposes of determining whether an appeal has 
been timely filed.  38 C.F.R. § 20.302.

A Substantive Appeal consists of a properly completed VA Form 
9,``Appeal to Board of Veterans' Appeals,'' or correspondence 
containing the necessary information. If the Statement of the 
Case and any prior Supplemental Statements of the Case 
addressed several issues, the Substantive Appeal must either 
indicate that the appeal is being perfected as to all of 
those issues or must specifically identify the issues 
appealed. The Substantive Appeal should set out specific 
arguments relating to errors of fact or law made by the 
agency of original jurisdiction in reaching the 
determination, or determinations, being appealed. To the 
extent feasible, the argument should be related to specific 
items in the Statement of the Case and any prior Supplemental 
Statements of the Case. The Board will construe such 
arguments in a liberal manner for purposes of determining 
whether they raise issues on appeal, but the Board may 
dismiss any appeal which fails to allege specific error of 
fact or law in the determination, or determinations, being 
appealed. The Board will not presume that an appellant agrees 
with any statement of fact contained in a Statement of the 
Case or a Supplemental Statement of the Case which is not 
specifically contested. Proper completion and filing of a 
Substantive Appeal are the last actions the appellant needs 
to take to perfect an appeal.  38 C.F.R. § 20.202.

An appeal consists of a timely filed Notice of Disagreement 
in writing and, after a Statement of the Case has been 
furnished, a timely filed Substantive Appeal.  38 C.F.R. 
§ 20.200.

Following receipt of the Substantive Appeal, the agency of 
original jurisdiction will certify the case to the Board of 
Veterans' Appeals. Certification is accomplished by the 
completion of VA Form 8, ``Certification of Appeal.'' The 
certification is used for administrative purposes and does 
not serve to either confer or deprive the Board of Veterans' 
Appeals of jurisdiction over an issue.  38 C.F.R. § 19.35.

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West Supp. 2001); 
38 C.F.R. §§ 3.102, 4.3.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


Analysis

Duty to Assist

There have been changes in the law during the pendency of 
this appeal that were not discussed in the appellee's motion 
but applicable to the matter on appeal.  On November 9, 2000, 
the President signed into law the VCAA.  Among other things, 
this law redefines the obligations of VA with respect to the 
duty to assist and supersedes the decision of the Court in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam order).

The Board observes that the appellant and his representative 
have not indicated at any stage in this appeal that pertinent 
evidence that exists was brought to the attention of the RO 
or the Board but not obtained.  The appellant and his 
representative were notified by the RO of the evidence needed 
to substantiate the claims by virtue of rating decisions, a 
statement of the case, and other correspondence pertinent to 
the current claim, in particular the supplemental statements 
of the case that discussed the evidence considered in each 
instance.

The appellant and his representative were afforded the 
opportunity to submit arguments in support of the claim, and 
in fact did so.  

The appellant was also afforded the opportunity to identify 
outstanding evidence crucial to the claims on several 
occasions as directed in Board remands and through RO 
correspondence.  On one occasion he stated no other evidence 
was available and on other occasions he did not respond to 
the requests to assist in the development pertinent to the 
matters at issue.  Further, he did not offer any explanation 
for failing to cooperate when reminded through supplemental 
statements of the case of his failure to respond.  He 
received several VA examinations that collectively are 
comprehensive and include substantial information that will 
permit an informed determination.

Thus, the Board finds that all relevant evidence available 
for an equitable resolution of the appellant's claims has 
been identified and obtained.  The Board finds that VA can 
provide no further assistance that would aid in 
substantiating the claim.  There have been comprehensive 
examinations to comply with Board remands.  The Board asked 
the veteran to assist and he has offered no evidence or 
assistance.   

The holding in Stegall v. West, 11 Vet. App. 268 (1998), 
requires that the Board ensure compliance with the terms of a 
remand unless such failure to comply is shown to have not 
prejudiced the appellant.  After review of the development of 
the claim, it is the opinion of the Board that the RO has 
substantially completed the development asked for by the 
Board, and in so doing, has satisfied the requirements of 
Stegall as well as the VCAA.  The VA examinations provided 
information that the Board sought.  The appellant did not 
authorize the release of medical information deemed essential 
to supplement the private examination reports.  As a result 
the Board believes the record is complete to the extent 
possible. 

In remanding the case the Board sought to more fully develop 
the claims under applicable criteria in light of the claimed 
wound residuals.  Neither he nor his representative have 
indicated the likely existence of any evidence that has not 
already been obtained that would be crucial in the claim.  
McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997).  

The RO developed the claims for increase conscientiously and 
sought to obtain information from various sources that would 
be helpful.  No other relevant but outstanding records have 
been mentioned to warrant expenditure of additional 
adjudication resources.  Baker v. West, 11 Vet. App. 163, 169 
(1998); Grivois v. Brown, 6 Vet. App. 136, 139 (1994); Gobber 
v. Derwinski, 2 Vet. App. 470, 472 (1992). Nor has he 
disputed that VA has completed the development required.  See 
Dixon v, Gober, 14 Vet. App. 168, 173 (2000); Davis v. West, 
13 Vet. App. 178, 184 (1999); Earle v. Brown, 6 Vet. App. 
558, 562 (1994).

The Board finds, therefore, that VA has fulfilled its 
obligation to inform the appellant of the evidence needed to 
substantiate his claims and has assisted him though seeking 
information and providing contemporaneous, comprehensive 
examinations.  The Board has not overlooked the recently 
published VA regulations that implement the VCAA.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3,159 and 3.326(a)).  However, these 
provisions do not provide any rights other than those 
provided by the VCAA.  In view of the foregoing, the Board 
finds that the appellant will not be prejudiced by its 
actions, and that a remand for adjudication of his claim by 
the RO under the new law would only serve to further delay 
resolution of the claims.  See Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).  


Shrapnel wound residuals of MGs II and XIX

MG II

Changes to the regulations for evaluating muscle injuries 
were effective in July 1997, and after being reviewed and 
compared with the previous criteria are found to offer no 
substantive benefit.  62 Fed. Reg. 30235 (June 3, 1997).  The 
Board recognizes that the RO has reviewed the recently 
revised rating criteria for muscle injury.  

The revised regulations, as finally issued, applicable to the 
disabilities at issue, were consistent with VA's intention, 
as expressed in the published proposal to amend, to condense 
and clarify the regulations rather than substantively amend 
them.  See, 62 Fed. Reg. 30235 (June 3, 1997) and 58 Fed. 
Reg. 33235 (June 16, 1993).  Therefore, viewed together, the 
newly published criteria for MGs II and XIX offer no 
substantive revision and are seen as no more or less 
favorable to the appellant than the rating provisions 
previously in effect.  Bernard, supra and Karnas v. 
Derwinski, 1 Vet. App. 308, 311 (1991).  Therefore, the Board 
has referred to the current criteria.  

The appellee's motion stressed inconsistency of the medical 
evidence in asking the Board to reconcile various findings 
regarding MGs II and XXI.  The Board must observe that the 
evidence is sufficient to rate the shoulder disability since 
it clearly identifies affected muscle groups for which the 
veteran is service connected and their respective functions.  
What was evident at the time of the Board decision in May 
2000 but not mentioned was the veteran had not appealed the 
decision denying a rating increase for MG XXI.  This fact is 
more significant to the appellee's second reason for remand.  

However, the appellee's first justification for remand 
overlooked the fact that the two muscle groups, II and XXI 
affected different functions.  MG XXI consists of muscles of 
respiration which in the current rating scheme, as noted 
above, are evaluated separately under the general rating 
formula for restrictive lung disease if there is no 
respiratory disability.  The explanatory Note 3 is consistent 
with 38 C.F.R. § 4.55(f).  Of course since the veteran did 
not appeal the rating for MG XXI of noncompensable (0 
percent), the Board had no obligation to consider it.  

Further, the comprehensive evaluation of MG XXI revealed no 
pulmonary disability or traumatic residuals.  As noted in the 
proposed rating schedule changes for respiratory disorders, 
the prohibition against pyramiding precluded separate ratings 
for MG XXI, muscles of respiration, and respiratory 
involvement.  See, 58 Fed. Reg. 4965 (January 19, 1993).  

The rating of muscle injury is governed by a well-defined set 
of rules rather than an examiner's choice of expression as to 
the various muscle groups involved.  In essence the rating 
for the left shoulder disability does not rely on MG XXI and 
the evidence in no way conflicts.  That is so since the 
appellant is rated separately for MG XXI currently, and the 
rating has been in effect since the late 1960's when service 
connection was established.  See 38 C.F.R. § 4.55 in effect 
prior to July 3, 1997 and as amended. 

Rating muscle damage to the extrinsic muscles of the shoulder 
girdle (MG II) assesses principally scapula and arm movement, 
and the presence of symptoms as reflected in the applicable 
alternative ratings for muscle injury as primary rating 
criteria for the ratings from 0 to 30 percent for the 
nondominant extremity, considering the overlap with MG III.  
The veteran has been provided the essential rating criteria.  
The Board finds the selected rating scheme appropriate for 
the veteran's disability in view of the symptomatology and 
the disability for which service connection is in effect.  38 
C.F.R. §§ 4.20, 4.21.  The Board observes that the current 
designation of Diagnostic Code 5302 rating criteria appears 
to conform to the current objective examination findings 
which have noted no disability of any other shoulder muscle 
group. 

The record reflects that the RO rated the veteran's 
disability on the basis of contemporaneous, comprehensive VA 
examinations that included complaints of pain and impaired 
left upper extremity function.  The record includes recent 
comprehensive VA examinations, most recently in 1999.  Viewed 
collectively, the reports of VA examiners that addressed the 
left shoulder offer substantive information probative of the 
severity of the service-connected disability in accordance 
with current evaluation criteria.  

There has not been a report of another recent examination 
that offers objective findings as comprehensive.  The private 
examiners did not offer comprehensive objective findings, but 
instead gave a recitation of rating criteria to support 
conclusions of the severity of disability from MG II.  

The veteran did not authorize the release of information from 
the private examiners so the Board was deprived of 
information that would have assisted in assigning probative 
weight to the examination reports.  Thus, they are given no 
weight and the recent VA examination reports are viewed 
collectively as the best evidence of the current severity of 
the disability to MG II and to MG XIX.  

Applying the probative evidence to the rating schedule 
criteria leads the Board to conclude that a higher evaluation 
is not warranted.  The symptoms, overall, appear to reflect 
no more than the corresponding percentage evaluation under 
Code 5302 of 20 percent would contemplate.  Although the 
rating scheme applied does not require a mechanical 
application of the schedular criteria, here, however, 
applying the rating schedule liberally results in a 20 
percent evaluation that recognizes at most a moderate severe 
muscle disability.  

The recent VA examinations did not confirm any impairment of 
the character indicative of severe muscle injury.  For 
example, the examiners did not report retained metallic 
foreign bodies, muscle hernia or atrophy of the shoulder or 
deltoid muscle.  There was no objectively confirmed excess 
fatigability or incoordination.  Thus the VA examiners 
assessed impairment from the standpoint of 38 C.F.R. § 4.40 
and 4.45 criteria, and found no weakness or other signs 
linked to the wound residuals of the left upper extremity.  

It is significant that the VA examiners in 1997 and 1999 
offered a plausible basis for their belief that the veteran 
was not fairly representing his disability by commenting on 
the muscle function and questioned the limitation of motion 
in view of the objective examination.  This offers additional 
evidence for the Board to conclude that the limitation of 
function complained of does not have an objective basis in 
muscle injury, and as a result cannot serve to support an 
increased rating.  At most the disability was characterized 
as mild to moderate which is accounted for in a 20 percent 
rating.  In addition, a VA examiner in 1999 noted the 
functional range of motion was affected by arthritis, which 
is separately rated 20 percent disabling.  

Thus the Board cannot assign a rating for limited function 
accounted for in another rating for the same joint that 
assesses essentially similar evaluative criteria.  38 C.F.R. 
§ 4.14. 

Unlike the criteria for a separate rating for limitation of 
motion, a rating for a tender scar would not amount to 
pyramiding, as the symptomatology does not overlap.  See 38 
C.F.R. § 4.14, Esteban v. Brown, 6 Vet. App. 259, 261 (1994). 
The Board observes the scarring from the wound has been 
described as well healed and no tenderness was confirmed on 
the recent examinations.  A 10 percent evaluation 
contemplates symptomatic scar residuals that have not been 
confirmed currently.  

The evidence of probative value in view of the detailed 
description of pertinent evaluative criteria, viewed 
objectively, preponderates against the claim for increase.  
It supports a conclusion that the veteran's disorder from the 
standpoint of shoulder muscle disability, is no more than 
moderate and the scarring is no more than a 0 percent rating 
would contemplate.  The veteran's appreciation of his 
symptomatology is noted.  However, his current assessment of 
the extent of symptoms must be viewed against the record and 
does not appear to correspond to the information recorded on 
recent comprehensive evaluations by two examiners 
independently.  The level of disability appears to have been 
accounted for in the current evaluation, particularly in view 
of the paucity of objective findings most recently reported 
as linked to muscle disability as opposed to the separately 
rated arthritis.  

Turning to the appellee's second reason for remand, the Board 
will note appellee's references to 38 C.F.R. § 4.56(b) and 
(e).  The apparent intention was to reference section 4.55(e) 
in view of appellee's cited text on page 7 of its motion.  In 
any event the veteran's failure to appeal the June 1998 RO 
rating decision on MG XXI precludes consideration of that 
rating in the current appeal.  The record shows clearly there 
was no substantive appeal as required under 38 C.F.R. 
§§ 20.200, 20.202 and 20.302.  

Thus the noncompensable rating would preclude an application 
of section 4.55(e) since, at a minimum, the muscle groups 
must each have a compensable rating.  Therefore appellee's 
theory is not applicable here in view of the final unappealed 
rating decision on MG XXI.  The veteran is not shown to have 
a respiratory disability linked to muscle injury that could 
provide a rating for respiratory disability under current or 
previous rating criteria (Diagnostic Code 6818) in lieu of 
the rating for MG XXI.  Further, MG XXI as defined does not 
act on a joint.  

MG XIX

As for the muscle disability of MG XIX, the several 
examinations have found a rather consistent presentation.  
The various rating examinations have not found any functional 
impairment of the muscle group that is better reflected by a 
higher rating under MG XIX.  No VA examiners identified 
discomfort and limitation of motion of the back.  Some 
movements of the arm are controlled by MG XIX but the 
examiner in 1999 reported no functional effect or disabling 
effect in performing average employment.  In 1998 the 
examiner noted no weakened movement, excess fatigability or 
incoordination   

Rating muscle damage to the MG XIX assesses principally 
designated abdominal, spine and arm movement as reflected in 
the applicable alternative ratings for muscle injury as 
primary rating criteria for the ratings from 0 to 50 percent.  
The veteran has been provided the essential rating criteria.  
The Board finds the selected rating scheme appropriate for 
the veteran's disability in view of the symptomatology and 
the disease for which service connection is in effect.  
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992); 38 C.F.R. 
§§ 4.20, 4.21.  

From the record, which the Board has no reason to question, 
it appears he has consistently manifested no disabling muscle 
injury residuals.  There have been consistent complaints, but 
objectively his manifestations appear insignificant and the 
VA physicians have described essentially a minor MG XIX 
disability.  The VA examinations appear remarkably consistent 
to the extent that no appreciable disabling manifestations 
appeared.  

In view of the record, the Board finds there is not a 
preponderance of the evidence against a higher rating for the 
muscle disability of MG XIX.  Applying the probative evidence 
to the rating schedule criteria leads the Board to conclude 
that a higher evaluation is not warranted.  The symptoms, 
overall, appear to reflect no more than the corresponding 
percentage evaluation under Code 5319 of 10 percent would 
contemplate.  The rating scheme applied does not require a 
mechanical application of the schedular criteria.  Here, 
however, applying the rating schedule liberally results in a 
10 percent evaluation that recognizes moderate disability.  
The recent VA examinations did not confirm impairment of the 
character indicative of greater muscle injury.  For example, 
the examiners collectively did not report any appreciable 
disability from the standpoint of functional limitation.  

The Board observes that the current designation of 5319 
rating criteria appears to have been selected by the rating 
board since examiners have identified the muscle group as 
being involved.  That said, the record reflects that the RO 
rated the disability on the basis of contemporaneous, 
comprehensive VA examinations that included complaints of 
pain, but no reference to spine function.  The record 
includes a recent comprehensive VA examination in 1999 and 
other VA medical records, that viewed collectively, offer 
substantive information probative of the severity of the 
service-connected disability that coincides with current 
evaluation criteria.  For reasons indicated previously in 
this decision, the VA examination reports viewed collectively 
are relied on as the best evidence of the current severity of 
the disability in view of the findings reported, and the 
absence of any other competent evidence for rating.  

In summary, the evidence of probative value in view of the 
detailed description of pertinent evaluative criteria, viewed 
objectively supports a conclusion that the veteran's 
disorders from the standpoint of muscle disability are no 
more than a 20 percent rating for MG II and 10 percent for MG 
XIX would contemplate in the rating scheme in view of 
objective findings on recent comprehensive examinations.  

Moreover, the veteran's appreciation of his symptomatology 
regarding muscle injury does not appear to correspond to the 
information recorded in comprehensive evaluations.  The Board 
can reasonably view these periodic evaluations to be an 
accurate assessment of the disability manifested by minimal 
appreciable objective evidence of muscle injury residuals.  
The ratings account for the objective findings most recently 
reported as to the functional limitation complaints.  He is 
separately rated 20 percent for limited function of the left 
arm on account of arthritis.  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
evaluation in excess of 20 percent for MG II and 10 percent 
for MG XIX with application of all pertinent governing 
schedular criteria.


Additional Consideration

Generally, the degrees of disability specified under the 
rating schedule are considered adequate to compensate for 
considerable loss of working time from exacerbation or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.

The United States Court of Appeals for Veterans Claims 
(Court) has held that the Board is precluded by regulation 
from assigning an extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  

The Board, however, is still obligated to seek all issues 
that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the law 
or regulations.





In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  

In this case the RO has provided and discussed the provision 
and determined such criteria had not been met for the purpose 
of referral of the veteran's case to the Director for review.  
Thus there is no prejudice by a ruling on this phase of the 
claim for increase.  VAOPGCPREC 6-96.  Bernard v. Brown, 4 
Vet. App. 384 (1993).  

The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Director of the VA 
Compensation and Pension Service might consider exceptional 
or unusual. 

The Board does not find the veteran's disability picture to 
be unusual or exceptional in nature as to warrant referral of 
his case to the Director for review for consideration of 
extraschedular evaluation under the provisions of 38 C.F.R. 
§ 3.321(b)(1).  In this regard, the Board will note that the 
wounds individually or collectively have not been shown to 
markedly interfere with employment, or to have required 
frequent inpatient care.   The appellant did not contest the 
RO determination regarding an extraschedular evaluation in 
supplemental statements of the case in 1996 and 1998.  Having 
reviewed the record with the extraschedular mandates in mind, 
the Board finds no basis for further action on this question.


ORDER

Entitlement to an evaluation in excess of 20 percent for 
residuals of a shrapnel wound of the left back, scapular and 
axillary region, with injury to MG II (Minor) is denied.

Entitlement to an evaluation in excess of 10 percent for 
residuals of a shrapnel wound of the left abdomen with injury 
to MG XIX is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

